department of the treasury internal_revenue_service washington d c govermment entities division contact person number release date uw x i e i uil e t u w dear legend telephone number dentification number date date employer_identification_number this letter is in reference to the letter dated date as augmented by the letter dated date from the authorized representative of m the use of its golf course and clubhouse facilities by unaccompanied guests and full privilege guests constitutes member use for purpases of determining m’s exempt status under sec_501 of the internal_revenue_code and that m's income from members for_the_use_of its facilities by guests including unaccompanied guests constitutes exempt_function_income for purposes of sec_512 of the code m's articles of incorporation state that m was organized for athletic recreation and social purposes m's membership application requires that each member acknowledge that m exists solely for going and related social purposes and that business activities are inappropriate m states that its only activity is the maintenance and operation of its golf course and clubhouse and the conduct of social activities directly connected therewith golf course m's clubhouse offers dining facilities and four guest rooms for out-of-town members in general m states these rooms are available only to members visiting the area but may in limited circumstances be used by guests of members income_tax as a club organized for pleasure recreation and other nonprofitable purposes under sec_501 of the code mis an organization recognized by the internal_revenue_service as exempt from federal w's by-laws provide that there shall be only one class of membership and that the total m is requesting a ruling that in addition to the number of members shall not exceed m the by-laws also provide that each member shall have the right to use and enjoy the golf course the facilities of the clubhouse and the services provided by m's staff subject_to certain restrictions set out in the by-laws m's rules and any other regulations that may be adopted by the board_of directors no membership shall be transferable m states that its writtan customs and privileges which are provided to members with the articles of incorporation and by-laws sefve as its operational guidelines according to these guidelines a member is allowed to invite a quest personally known to a host member provided the guest remains in the company of a member and a member and his spouse may invite up to six guests to accompany them in play however member guests are not allowed to play m's golf course more than twelve times per year regardless of the potential number of sponsoring members members’ spouses unwed children of members and unwed children of members spouses are granted full membership privileges and are not considered guests the golf course is not available to outside groups and organizations or to the general_public however an exception may be made for charitable and non-profit events of major significance to the community and development of public support for golf a ull privitege guest is a person eighteen years or older who has had a guest card issued by the board_of m at the request of a member in accordance with the by-laws he or she is ‘extended the privileges of the use of the clubhouse as well as the golf course for a maximum period of two weeks he or she may not extend privileges to others or entertain non-members on m's premises issuance of a full privilege guest card is limited to no more than two persons per member at any one time no guest may have more than two non-consecutive full privilege guest cards during a calendar_year an unaccompanied guest is a person eighteen years of age or older who is personally known to a host member and who is invited to play the course with no clubhouse privileges by a member at a date and time appravad by the board_of directors and arranged and scheduled in the golf shop in any given year each member may not sponsor more than unaccompanied guests or full privileged guests in the aggregate m's by-laws state that each member shall be individually liable for all charges of any member of his family to whom the privileges of m may at his request be extended and for alll charges of any guest to whom at his request a guest card may be issued m has provided the following information concerning the use of its golf course by full privileged guests and unaccompanied guests quests number of unaccompanied total number of rounds played u v w x z m states that its procedures for unaccompanied guest use of its golf course and club facilities are very formal and restrictive for example the procedures for requesting board approval of guest use requires a written signed request by a current member to the board_of directors and then issuance by the board_of either a guest card or a letter of acceptance number of full privilege quests year l t indicating date and time for use of the course and liability on the part of the member for any charges incurred by the guest are restricted from using clubhouse facilities other than locker rooms further unaccompanied guests other than full privilege quests m emphasizes that itis strictly a private organization that exists solely for golfing no recreational facilities other than the golf course are provided eg there are no tennis courts or a swimming pool and while the clubhouse does serve food use of the clubhouse by unaccompanied guests is restricted to a very limited number of full privilege guests annually even then any charges attributable to guest use remain the sole responsiblity of the member who requested board permission for the guest's use of the clubhouse while guests may purchase merchandise for cash in the pro shop the pro shop is owned and operated by an independent third party who is unrelated to m and who cannot accept payment for a guest for greens fees sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net eamings of which inures to the benefit of any private shareholder sec_12 a of the code provides in general that the term unretated business taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in b sec_512 of the code provides special rules applicable to organizations described in sec_501 c sec_512 of the code provides in general that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in sec_512 sec_512 a b of the code provides in part that for purposes of sec_512 the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dapandents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid sec_1 c -1 a of the income_tax regulations provides in part that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the regulations provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code solicitation by advertisement or otherwise for public patronage of its facilities is prima facie avidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes rey rul 1958_2_cb_266 discusses the various criteria for recognition of exemption under sec_501 c of the code in order to establish that a club is organized and operated for pleasure recreation and other nonprofitable purposes there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization the revenue_ruling states that itis clear that a club which engages in business such as making its social and recreational facilties available to the general_public may not be considered as being organized and operated exclusively for pleasure recreation or social purposes a club will not be denied exemption merely because it receives income from the general_public that is persons other than members and the bona_fide quests or because the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and it may not be said that income therefrom is inuring to members this is generally true where the receipts from nonmembers are no more than enough to pay their share of the expanse revproc_71_17 1971_1_cb_683 sets forth guidelines for determining the effect gross_receipts derived from use of a social olub’s facilities by the general_public have on the club's exemption from federal_income_tax under sec_501 of the cade the procedure defines the term general_public as used in the procedure as persons other than members of a olub or their dependents or guests the procedure states that where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other nonprofitable purposes public law amended sec_50'1 c of the code te allow social clubs to receive some outside income including investment_income without jeopardizing their exempt status specifically the senate_finance_committee report c b states it is also intended that within thi sec_35 percent it is intended that these organizations be permitted to receive up to percent of their gross racaipts including investment_income from sources outside of their membership without losing their tax-exempt status amount not more than percent of the gross_receipts shauld be derived from the use of a social club’s facilities or services by the general_public modification increases from percent current audit_standard rev_proc to percent the proportion of grass receipts a club may receive from making its club facilities available to the general_public without losing its exempt status this also means that a club exempt from taxation described in sec_501 c is to be permitted to receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total in effect this latter receipts gross_receipts are defined for this purpose as those receipts from normal and usual activities of the club that is those activities they have traditionally conducted the report also states that the decision in each case as to whether substantially_all of the organization's activities are related to its exempt purposes is to continue to be based on all the facts and circumstances however the facts and circumstances approach is to apply only if the club earns more than is permitted under the new guidelines ifthe outside income is less than the guidelines permit then the club's exempt status will not be lost on account of nonmember income congress anticipated that the service would continue to address the problem of unrelated activities as it had in the past thus a passage from the house report states your committee does not intend that these organizations should be permitted to receive within the or percent allowances income from the active_conduct of business not traditionally carried on by these organizations in order for an organization to be exempt under sec_501 of the code two tests must be met an activities test and a member income test the activities test means that substantially_all of the activities of an organization exempt under sec_501 of the code must be normal and usual activities for a social_club that is activities they have traditionally conducted conversely no more than an insubstantial amount of a social club's income can be derived from nontraditional activities even if conducts those activities exclusively with its members examples of nontraditional activities include an athletic club's liquor store selling package liquor for off-premises consumption a flower shop long-term rental and a gas station these kinds of activities preclude exemption under sec_501 even if the sales are limited to members if substantial it the congressional intent in amending sec_501 of the code with public law is clear the percentage of outside income a social_club is to receive is to be liberalized according to a fixed percentage now percent in all other aspects social clubs will continue to be treated as they were in the past that is traditional business activities should continue to be distinguished from nontraditional business activities a nontraditional business is any business other than investments which if conducted on a membership basis would net further the club's exempt purposes nontraditional business activities continue to be prohibited subject_to an insubstantial trivial and non-recurrent test for business conducted with both members and nonmembers to distinguish a nontraditional business and any other unrelated business for purposes of income subject_to the percent and percent limitation the committee report defined such gross_receipts in virtually the same manner as in revproc_71_17 supra for purposes of also discussed in revproc_71_17 normal and usual activities the earlier percent limitation of a social_club encompasses those social and recreational activities upon which the club’s extension of such traditional social_club activities to the general_public exemption is based gives rise to unrelated_business_income nontraditional business or social_club activities with the general_public in this case it is clear that m does not engage in m has also shown that it has an established membership of individuals and that it does not take its social and recreational facilities available to the general_public available only to its members and their invited guests with the possible exception for charitable and non-profit events of major significance to the community and development of public support for golf each member is individually liable for all charges incurred by his or her guests in this case m does not have gross_receipts from nonmember use of its facilities m's facilities are from the information that has been presented itis clear that m's primary activity is the maintenance and operation of its golf course and clubhouse and the conduct of social activities directly connected therewith accordingly based on the facts and circumstances discussed above we rule as follows the use of m's golf courses and clubhouse facilities by unaccompanied guests and full privilege guests constitutes member use for purposes of determining m's exempt status under sec_501 c of the code m's income from members for_the_use_of its facilities by guests including unaccompanied guests constitutes exempt_function_income for purposes of sec_512 of the code these rulings are based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon m's tax status should be reported to the service because it could help resolve questions ‘concerning your federal_income_tax status this ruling should be kept in m's permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m's authorized representative except as we have specifically ruled herein we express no opinion as to the ‘consequences of this transaction under the cited pravisions ar under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain detetions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice sincerely yours ronald j shoemaker manager exempt_organizations technical group
